Electronically Filed
                                                        Supreme Court
                                                        SCEC-XX-XXXXXXX
                                                        19-SEP-2022
                                                        12:16 PM
                                                        Dkt. 16 ODMR


                          SCEC-XX-XXXXXXX

          IN THE SUPREME COURT OF THE STATE OF HAWAIʻI



                     JAY DEE PENN, Plaintiff,
                                vs.
        STATE OF HAWAIʻI, OFFICE OF ELECTIONS, Defendant.


                        ORIGINAL PROCEEDING

            ORDER DENYING MOTION FOR RECONSIDERATION
 (By: Recktenwald, C.J., Nakayama, McKenna, Wilson, and Eddins, JJ.)
          Upon consideration of the motion for reconsideration
of the September 6, 2022 Findings of Fact, Conclusions of Law,
and Judgment, which was timely filed on September 14, 2022 by
Plaintiff Jay Dee Penn, and the record in this matter, the court
has not overlooked or misapprehended points of law or fact.       See
Hawaiʻi Rules of Appellate Procedure Rule 40(b).     Accordingly, it
is ordered that the motion for reconsideration is denied.
          DATED: Honolulu, Hawaiʻi, September 19, 2022.
                                      /s/ Mark E. Recktenwald
                                      /s/ Paula A. Nakayama
                                      /s/ Sabrina S. McKenna
                                      /s/ Michael D. Wilson
                                      /s/ Todd W. Eddins